Citation Nr: 0401091	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Walter E. Suttle, Attorney


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1969 to 
April 1972. 

The veteran was originally denied service connection for a 
back disability in May 1980.  An attempt to reopen that claim 
was last previously denied in July 1996, in which the RO 
found that the evidence submitted was duplicates of the 
veteran's already obtained service medical records. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's request to 
reopen his claim on the basis that the RO had been unable to 
contact him.  Following notice to the veteran in January 2002 
that is request to reopen his claim for service connection 
for chronic lumbosacral strain had not been reopened, he 
entered a notice of disagreement in January 2002; the RO 
issued a statement of the case in April 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in January 2003.

The reopened claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  In July 1996, the RO denied the veteran's request to 
reopen his claim for service connection for a back condition, 
finding that new and material evidence had not been received.  
The veteran was notified thereof by letter dated in July 
1996, along with his appellate rights and did not appeal the 
decision.

3.  Evidence added to the record since the prior final denial 
includes VA treatment records for August 1997 to February 
1998 and a March 1998 VA examination.

4.   The evidence received since the July 1996 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for lumbosacral strain. 


CONCLUSION OF LAW

1.  The July 1996 RO decision that denied the veteran's 
request to reopen his claim for service connection for a back 
condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2003).

2.  New and material evidence has been received and the 
veteran's claim for service connection for lumbosacral strain 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA has a duty to notify the appellant and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. 


§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to notify, in September 2001, the 
RO sent a letter to the veteran explaining his role in the 
claims process and asking him to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed him of the legal elements of a 
service connection claim, but did not specifically address 
what constitutes new and material evidence to reopen a 
previously denied claim.  In both July 1996 and January 2002, 
the veteran's claim to reopen was denied and he was notified 
via letter.  In these letters, new and material evidence was 
specifically described and the veteran was told that if new 
and material evidence was received within one year, VA may be 
able to reopen his claim from the date of his request.  
Additionally, the April 2002 statement of the case provided 
notice of the VCAA provisions, as well as regulations 
pertaining to new and material evidence.  However, the new 
and material evidence provisions gave notice of the post-
August 2001 new and material evidence standard.  Due to the 
fact that the veteran's claim to reopen was received prior to 
August 2001, the claim will be decided under the pre-August 
2001 new and material evidence standard, as discussed below.  
While the notice of the new and material evidence standard 
was not absolutely clear, the Board finds that there is no 
prejudice to the veteran in deciding his claim without 
providing additional notice because the Board is reopening 
his claim for service connection for a back condition.  



As the claim to reopen was filed prior to the August 29, 
2001, effective date of the VA regulations implementing the 
VCAA, only the VCAA's duty to notify applies.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§ 5103A(f),(g) (West 2002).  The applicable duty to assist 
the veteran in developing the evidence pertinent to the claim 
requires VA, pursuant to former law and regulation, to 
directly request records in the custody of military 
authorities or maintained by another Federal agency and, with 
the appellant's assistance, attempt to obtain records 
maintained by State or local governmental authorities and 
medical, employment, or other non-governmental records 
pertinent and specific to the claim.  38 C.F.R. 
§ 3.159(a),(c) (2000).

With respect to VA's duty to assist the appellant, the 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  In a September 2001 letter, the veteran was asked to 
identify any treatment providers he had not previously told 
VA about.  As noted previously, VA treatment records have 
been made a part of the claims file.  The veteran was 
provided a VA spine examination in March 1998.  Under these 
circumstances, the Board finds that the applicable duty to 
assist the veteran has been met in this case.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  As the Board is reopening 
his claim for service connection for lumbosacral strain, 
additional efforts to assist him would serve no useful 
purpose.  

Therefore, no further notice to the veteran or further 
assistance in acquiring additional evidence is required by 
statute and regulations.  


II. Reopening of Claim for Service Connection for Lumbosacral 
Strain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be granted for any disease 


diagnosed after discharge when all of the evidence 
establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A July 1996 decision denied the veteran's request to reopen 
his claim for service connection for a back condition, 
finding that no new and material evidence had been received.  
Decisions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

The veteran was notified of this decision in July 1996.  No 
further communication regarding his back was received from 
the veteran until December 1999 when he requested that his 
claim for a back condition be reopened.  Thereafter, the RO 
notified the veteran by letter dated in July 2000 that his 
claim to reopen was denied, as the RO had been unable to 
contact him.  This letter was sent to the veteran at the last 
known address for him.  The letter was returned by the Postal 
Service to the RO in August 2000 as undeliverable.  Two days 
later, a letter was received from the veteran in which he 
provided an updated address.  Nevertheless, the RO took no 
action to remail the letter to the new address, despite 
information in the file from the veteran that he was homeless 
and had nowhere to leave his belongings and that he was in 
the county jail.  The Board concludes that the failure to 
take any action to resend the July 2000 letter results in 
defective notice to the veteran, rendering the July 2000 
decision nonfinal.  Therefore, the July 1996 rating decision 
represents the most recent final denial of the claim.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; 


Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Regardless of the actions of the RO, the Board has a legal 
duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2002).  As the veteran in 
this case filed his most recent claim to reopen in December 
1999, prior to the August 29, 2001 effective date for the 
regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) do not apply; the 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The evidence received since 1996 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).

The Board concludes that material evidence has been received.  
The July 1996 rating decision found that the veteran's 
request to reopen his claim for service connection for a back 
condition was not supported by new and material evidence, as 
the only evidence newly received consisted of duplicates of 
the veteran's service medical records.   

The evidence previously of record at the time of the July 
1996 denial of the veteran's request to reopen his claim 
included the veteran's service medical records, VA treatment 
records from September 1976 to March 1980 and from May 1989 
to December 1989, and an April 1980 VA examination.  These 
records reflected no evidence of current treatment for a back 
condition.  However, there was evidence that the veteran had 
sought treatment for back pain and spasms during service. 

The veteran's service medical records reflect that in 
September 1971 the veteran complained of a sudden onset of 
muscle spasms in his upper lumbar and lower thoracic region 
of his back on the left side.  The treating physician's 
impression was that it was a muscle strain of the back.  A 
week later the veteran returned complaining that the spasms 
recurred after he had played football.  The physician's 
impression was lower left thoracic region spasm.  The veteran 
was subsequently admitted to the ward for left para-lumbar 
muscle spasm.  In December 1971 the 
veteran again sought medical treatment for his back.  There 
were no notations made as to the treatment or diagnosis 
during this visit.  

The new evidence includes VA treatment records for August 
1997 to February 1998 and a March 1998 VA spine examination.  
Included in the VA treatment records for August 1997 is a 
diagnosis of low back strain.  In November 1997, the records 


reflect that the veteran was treated twice for chronic low 
back pain and spasms.  In February 1998, the treating 
physician's assessment was low back pain.  The records also 
reveal that the veteran had been complaining of chronic low 
back pain and was treated for it with medication and 
exercises. 

The March 1998 VA examination reveals that the veteran 
described having recurrent low back pain and spasms since his 
military service.  He stated that he had to discontinue 
working in a warehouse in July 1997 because of his back pain.  
The examining physician's impression was chronic lumbosacral 
sprain symptomatic with limitation of motion and mild to 
moderate functional loss secondary to pain.  An x-ray 
revealed grade I retrolisthesis L5 relative to S1.  

The evidence submitted subsequent to the July 1996 rating 
decision is material because it demonstrates that the veteran 
has a current diagnosis of chronic lumbosacral strain.  This 
evidence bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for lumbosacral strain. 

Accordingly, the appeal is granted, and the claim is 
reopened.


ORDER

Having found that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for lumbosacral strain, the appeal is granted to 
this extent.


REMAND

"The Board's jurisdiction is limited to deciding questions 
in "appeals" of "a matter which . . . is subject to 
decision by the Secretary" and which has been the subject of 


a decision by an AOJ [agency with original jurisdiction]." 
Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  The relevant 
question is whether the appellant's claim for service 
connection for lumbosacral strain involves a "matter" that 
is "separate from the determination of whether new and 
material evidence to reopen had been submitted, or, 
alternatively, whether those two determinations were merely 
"questions" in a single "matter."" Id.  The Board finds 
that a determination of service connection for lumbosacral 
strain and a determination of whether new and material 
evidence has been received are two distinct matters because 
the agency with original jurisdiction, namely the RO, has not 
rendered a decision on service connection for lumbosacral 
strain based on the new and material evidence appellant has 
submitted.  

The Board's ability to address an issue that was not 
addressed by the agency with original jurisdiction, is 
contingent upon whether the appellant will be prejudiced by 
the Board's consideration of the issue in the first instance.  
See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 7105(d)(1); 
38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 
19.9, 19.25, 19.29, and 19.31; see also VAOPGCPREC 16-92 
(1992).

Therefore, in light of the reopening of the claim for service 
connection for lumbosacral strain, a remand is warranted for 
the agency with original jurisdiction to further develop the 
evidence, initially weigh the evidence, and adjudicate on the 
merits the reopened issue of entitlement to service 
connection for lumbosacral strain.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993). 

Under the VCAA, VA is required to assist veterans in the 
development of their claims.  The Board notes that the duty 
to assist includes obtaining medical records which the 
veteran identifies and providing a medical examination or 
obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c) (2003).  In the instant 
case, the Board finds that the veteran should be given 
another opportunity to identify medical records pertaining to 
his claim for service connection for lumbosacral strain, and 
VA should attempt to obtain any outstanding medical records 
referenced by the veteran.  Furthermore, after obtaining the 
treatment records, the veteran should be afforded a VA 
examination to determine the nature and etiology of his 
lumbosacral strain.  

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), as well as any 
controlling guidance issued after the 
date of this Board decision.  

2.  The veteran should be asked to 
identify any places at which he received 
treatment for the disability at issue 
since April 1972 (date of discharge).  
The records of any identified treatment 
should then be requested.  The requests 
should continue either until the records 
are obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and, for VA records, the 
VA facility should provide a negative 
response if records are not available.

3.  Thereafter, the veteran should be 
afforded appropriate VA  examination(s) 
to determine the nature and etiology of 
the veteran's lumbosacral strain.  The 


claims file should be made available to 
the examiner(s) in connection with the 
examination for review of pertinent 
documents therein.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  The examining physician(s) 
should set forth the veteran's current 
diagnosis and offer an opinion as to 
whether it is "likely", "unlikely", or 
"at least as likely as not" that the 
veteran's lumbosacral strain was incurred 
during his military service; or is 
otherwise related to his back pain and 
spasms complaints and treatment noted in 
service.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner(s) cannot answer the 
aforementioned question, then he or she 
should so state.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
attorney a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



